Citation Nr: 0431928	
Decision Date: 12/02/04    Archive Date: 01/13/05

DOCKET NO.  03-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a left 
great toe laceration as a result of a VA medical examination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that denied compensation 
benefits, pursuant to the provisions of 38 U.S.C. (U.S.C.A., 
for the Board's purposes) § 1151, for residuals of a left 
great toe laceration as a result of a VA medical examination.  
A Notice of Disagreement was received in July 2002, and a 
Statement of the Case (SOC) was issued in December 2002.  A 
Substantive Appeal was received in February 2003.

In July 2003, the veteran and his daughter testified during  
a hearing before a Decision Review Officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in July 2003, reflecting the RO's continued 
denial of the claim.

In August 2004, the veteran and his daughter testified during  
a Board hearing before a the undersigned Veterans Law Judge 
at the RO; a transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim in appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The Board also finds that specific additional development of 
the claim on appeal is warranted.

In this case, the veteran contends that he currently suffers 
from residuals of a left great toe laceration that were 
caused during an examination at the Westside VA Medical 
Center (VAMC) in Chicago, Illinois in late 1999.  He asserts 
that he severely lacerated the underside of his left great 
toe on a scale while an examining VA physician was attempting 
to weigh him.  He states that the deep cut to the toe 
occurred due to the physician's carelessness and negligence 
in failing to ensure his personal safety by taking the 
necessary precautions during the examination, when he knew or 
should have known that the veteran was handicapped due to 
total blindness and lower extremity peripheral neuropathy.  
He asserts that the VAMC prepared a contemporaneous incident 
or accident report with respect to this injury, but that he 
has been unable to obtain a copy thereof.  Appellate review 
discloses that such document is not of record, and the Board 
finds that equitable adjudication of the claim requires that 
it be obtained and reviewed prior to an appellate decision in 
this appeal.  

The evidence also indicates continuing treatment of the 
veteran at the Hines, Westside, and Chicago Heights 
facilities of the Chicago VAMC for various disabilities 
including the feet.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding treatment records for the veteran's feet from all 
pertinent Chicago VAMC facilities from May 2003 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Finally, the Board finds that equitable adjudication of the 
38 U.S.C.A. § 1151 claim on appeal requires the RO to arrange 
for the veteran to undergo a VA foot examination and to 
obtain medical opinion as to whether he has residuals of a 
left great toe laceration that occurred during a VA 
examination in late 1999, and if so, whether the proximate 
cause of such residuals was VA fault.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Westside facility of the Chicago VAMC 
copies of all contemporaneous 
electronically-maintained and/or 
handwritten incident or accident reports 
prepared in connection with the veteran's 
left great toe laceration that occurred 
during an examination at that facility in 
late 1999.  If such incident or accident 
report cannot be located, the VAMC 
Director or his designee should prepare a 
report for the record describing in 
detail the nature of the records search 
conducted, and certifying, if such is the 
case, and in accordance with the mandate 
of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992), 38 U.S.C.A. 
§ 5103A(b)(3), and 38 C.F.R. § 3.159(c) 
that all such records have been 
irretrievably lost, and that further 
efforts to obtain them are not justified.  

2.  The RO should also obtain from the 
Hines, Westside, and Chicago Heights 
facilities of the Chicago VAMC copies of 
all electronically maintained and/or 
handwritten records of treatment and 
evaluation of the veteran's feet from May 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claim for compensation 
benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

5.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA foot examination at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.      

The examiner should identify  all 
disability affecting the veteran's left 
great toe, and  render an opinion, 
consistent with the record and with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran has residuals of a left great toe 
laceration that occurred during a VA 
examination in late 1999, and if so, 
whether the proximate cause of such 
injury was  (a) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA during the examination, or (b) 
an event not reasonably foreseeable.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2004).


